UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1950


NATIONAL LABOR RELATIONS BOARD,

                Petitioner,

          v.

DIVERSIFIED ENTERPRISE, INCORPORATED,

                Respondent.



On Application for Enforcement of an Order of the National Labor
Relations Board. (9CA-43110)


Submitted:   June 29, 2011                  Decided:   July 13, 2011


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition granted by unpublished per curiam opinion.


Wesley V. Queen, Mount Hope, West Virginia, for Petitioner.
Lafe E. Solomon, Acting General Counsel, Celeste J. Mattina,
Acting Deputy General Counsel, John H. Ferguson, Associate
General   Counsel,  Linda   Dreeben,  Deputy Associate  General
Counsel, Meredith L. Jason, Deputy Assistant General Counsel,
Christopher    W.  Young,    NATIONAL  LABOR  RELATIONS  BOARD,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             The        National       Labor    Relations       Board     (“Board”)       seeks

enforcement        of    a    Board     order    against      Diversified         Enterprise,

Inc.    (“Diversified”).               The     Administrative         Law    Judge   (“ALJ”)

concluded that Diversified violated § 8(a)(1) and (3) of the

National Labor Relations Act, 29 U.S.C. § 158(a)(1), (3) (2006).

The    Board,     by     a    two-member       delegee    group,      adopted      the    ALJ’s

recommended order with minor modifications.

             In its prior appeal to this court, the Board filed an

unopposed motion to remand the case based on the Supreme Court’s

holding in New Process Steel, L.P. v. NLRB, 130 S. Ct. 2635

(2010), that the Act does not authorize fewer than three members

to    form   a    valid       delegee       group.      We    granted       the   motion    and

remanded to the Board for further proceedings.

             On     remand,           the    Board,     by    a    three-member          panel,

affirmed     the        ALJ’s    findings        of    fact     and     conclusions.         We

conclude         that        substantial        evidence      supports        the    Board’s

decision.         Accordingly, we grant the petition for enforcement.

We    dispense     with        oral    argument       because     the    facts     and    legal

conclusions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          PETITION GRANTED



                                                 2